DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed 11/2/2021 in which claims 1, 3, 9, 15, and 19 were amended and claims 2, 4, 10, 13, 14, and 16 were cancelled.
Claims 1, 3, 5-9, 11, 12, 15, and 17-20 are pending and presented for examination.
Drawings
Drawings filed 2/28/2020 are acceptable.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Bruzzone (Reg. No. 69238) on 18 November 2021.

The application has been amended as follows: 
In claim 11, “10” should be amended to read –9–;
In claim 12, “10” should be amended to read –9–;

In claim 15, line 17, “(e)” is amended to read –(b)–;
In claim 15, line 18, “(f)” is amended to read –(c)–;
In claim 15, line 19, “(g)” is amended to read –(d)–;
In claim 17, lines 1-2, “(d) to (g)” is amended to read –(a) to (d)–.

Allowable Subject Matter
Claims 1, 3, 5-9, 11, 12, 15, and 17-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: the closest prior art, Harrington, III et al (US 2018/0261691), discloses a super junction semiconductor device (Fig. 1A) comprising: a substrate (comprising 138 and 154) having a first conductive type (Fig. 1A; [0056]-[0057]; n-type is first conductive type); a blocking layer (170) positioned on the substrate, the blocking layer including first conductive type pillars (112, 113, 115) and second conductive type pillars (110 and 111), each extending in a vertical direction and arranged alternatively in a horizontal direction with respect to one another (Fig. 1A; [0055]); and a gate structure (comprising 120 and 121) disposed on the blocking layer (Fig. 1C; [0062]), the gate structure extending in the horizontal direction and electrically connected to ones of the first and second conductive type pillars (Fig. 1A; [0055] and [0062]), wherein each pillar of ones of the first conductive type pillars (112, 113, and 115) and the second conductive type pillars (110 and 111) includes a corresponding plurality of pillar cells (spherical regions with min and max widths) stacked and overlapped with one 
As to claim 9: the closest prior art, Harrington, discloses a product made by the process of (Examiner notes that this preamble establishes that the claims are directed to product by process limitations as what is being claimed is a product, but the limitations are process limitations; such process limitations are given little patentable weight, see MPEP 2113): preparing a substrate (comprising 138 and 154) of a first conductive type (Fig. 1A; [0056]-[0057]; n-type is first conductive type); forming a blocking layer (170) on the substrate, the blocking layer including first conductive type pillars (112, 113, 115) and second conductive type pillars (110 and 111), each extending in a vertical direction and arranged alternatively in a horizontal direction (Fig. 1A; [0055]); and forming a gate structure (comprising 120 and 121) on the blocking layer (Fig. 1C; [0062]), the gate structure extending in the horizontal direction and being electrically connected to one of the first and second conductive type pillars (Fig. 1A; [0055] and [0062]), wherein each pillar of ones of the first conductive type pillars (112, 
As to claim 15: the closest prior art, Harrington, discloses a product made by the process of (Examiner notes that this preamble establishes that the claims are directed to product by process limitations as what is being claimed is a product, but the limitations are process limitations; such process limitations are given little patentable weight, see MPEP 2113): preparing a substrate (comprising 138 and 154) of a first conductive type (Fig. 1A; [0056]-[0057]; n-type is first conductive type); forming a blocking layer (170) on the substrate, the blocking layer including first conductive type pillars (112, 113, 115) and second conductive type pillars (110 and 111), each extending in a vertical direction and arranged alternatively in a horizontal direction (Fig. 1A; [0055]); and forming a gate structure (comprising 120 and 121) on the blocking layer (Fig. 1C; [0062]), the gate structure extending in the horizontal direction and being electrically connected to one of the first and second conductive type pillars (Fig. 1A; [0055] and [0062]), wherein each pillar of ones of the first conductive type pillars (112, 113, and 115) and the second conductive type pillars (110 and 111) includes a corresponding plurality of pillar cells (spherical regions with min and max widths) stacked and overlapped with one another in the vertical direction such that the plurality of pillar cells of each pillar are electrically interconnected to the other pillar cells of the same pillar, and each pillar has both a maximum width (177 or 179) and overlapping widths (min widths between each spherical portion) along the horizontal direction (Fig. 1A; [0055]); wherein forming the blocking layer (the following limitations are given little patentable weight as what is being claimed is a product and the following limitations are process limitations, see MPEP 2113;  (the limitation is a process limitation in a product claim and is thus a product by process limitation and is given little patentable weight (see MPEP 2113), the final product taught by Harrington is the same as that disclosed by the claims and thus are equivalent even though made by different methods). Harrington fails to expressly disclose wherein the first epitaxial layer has a thickness larger than that of the second epitaxial layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834. The examiner can normally be reached Monday-Friday 7:30 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813